DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/565,449, filed on 01/15/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 6, and 10, respectively of prior U.S. Patent No. 10,627,613. This is a statutory double patenting rejection. As depicted below, the highlighted language notes the differences between the claim language, however the differences do not alter the meaning of the claim language.

Instant Application, 16/837,031
Prior U.S. Patent 10,627,613
Claim 5: A system for full-field interference microscopy imaging of a diffusing three-dimensional sample comprising: an interference device comprising: an object arm configured to receive the sample and a reference arm on which a reflection surface is arranged, the interference device being adapted to produce, when the sample is disposed on the object arm of the interference device, at each point of an imaging field, an interference between a reference wave obtained by reflection of incident light waves on an elementary surface of the two arms of the interference device, the processing 
object arm and the reference arm of the interference 

Claim 5: The imaging system as claimed in claim 1, wherein the processing unit is further configured to compute said combined image by computing, for a pixel of given position in said combined image, a pixel value as a function, on the one hand, of the intensities of the P two-dimensional interferometric signals acquired at a point of corresponding position in a two-dimensional coordinate system associated with the acquisition device and, on the other hand, of the temporal variations of intensity of the N two-dimensional interferometric signals acquired at a point of corresponding position in a two-dimensional coordinate system associated with the acquisition device.
two arms of the interference device; and computation of a combined image from the intensities of the P two-dimensional interferometric signals and said temporal variations of intensity.
object arm and the reference arm of the interference device; and computation of a combined image from the intensities of the at least P two-dimensional interferometric signals and said temporal variations of intensity.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boccara et al. (2013/0107275, of record).

Regarding claim 1, Boccara discloses a system for full-field interference microscopy imaging (Figure 2, 20, device; Abstract teaches 20, device, is for three-dimensional imaging by full-field interferential microscopy) of a diffusing three-dimensional sample (1, volumic and scattering sample) comprising: an interference 

Regarding claim 2, Boccara discloses the imaging system as claimed in claim 1, wherein the processing unit is further configured to compute said image by computing, for each pixel of given position in said image, a pixel value as a function of a value of a parameter representative of the temporal variations of intensity of the N two-dimensional interferometric signals acquired at a point of corresponding position in a two-dimensional coordinate system associated with the acquisition device (at least claim 7).

Regarding claim 3, Boccara discloses the imaging system as claimed in claim 2, wherein said parameter is representative of the temporal dispersion of the intensities of the N two-dimensional interferometric signals (at least claim 7).

Regarding claim 4, Boccara discloses the imaging system as claimed in claim 2, wherein said pixel exhibits at least one component, defined in relation to a colorimetric representation space, whose value is a function of the value of said parameter (at least claim 7).

Regarding claim 7, Boccara discloses a method for full-field interference microscopy imaging (Figure 2, 20, device; Abstract teaches 20, device, is for three-

Regarding claim 8, Boccara discloses the imaging method as claimed in claim 7, wherein the step of computation of the image comprises the computation, for each pixel of given position in said image, of a pixel value as a function of a value of a parameter representative of the temporal variations of intensity of the N two-dimensional interferometric signals acquired at a point of corresponding position in a two-dimensional coordinate system associated with the acquisition device (at least claim 7).

Regarding claim 9, Boccara discloses the imaging method as claimed in claim 8, wherein said parameter is representative of the temporal dispersion of said intensities of the N two-dimensional interferometric signals (at least claim 7).

Regarding claim 10, Boccara discloses the imaging method as claimed in claim 8, wherein said pixel exhibits at least one component, defined in relation to a colorimetric representation space, whose value is a function of the value of said parameter (at least claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BALRAM T PARBADIA/           Primary Examiner, Art Unit 2872